DETAILED ACTION
	This office action is in response to the application and claims filed on May 3, 2021.  Claims 1-20 are pending, with claims 1 and 13 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 19, 2022 and August 3, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (five (5) pages) were received on May 3, 2021.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the term “Fig. 2” is listed after the abstract text.  Correction (removal) is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azarbar et al. CA 2 347 546 A1.
Azarbar CA 2 347 546 A1 teaches (ABS; Figs. 1a, 2, 3; corresponding text, see pages 2-7; Claims) a device for splitting polarization (and inherent method of using same, for claim 13) as in Figs. 1a, 2, 3, comprising: a first optical coupler (input coupler, Figs. 2-3) having at least one input port which receives an input light beam (input), and at least two output ports at which said light beam is split into at least a first and second arms at a first end of said arms; at least one total internal reflection mirror (Fig. 2 on the upper arm; Fig. 3 on either arm 1 or arm 2, reflectors) coupled to at least said second arm for inducing polarization-dependent phase shifts (pg. 2, line 28 through pg. 3, line 3) to the light beam propagating in said second arm, and a polarization-dependent phase difference (pg. 6, lines 9-21) between said second and said first arm; and a second optical coupler (output coupler, Figs. 2-3) having input ports (the 1st and 2nd waveguide arms are these inputs) coupled to second and opposite ends of said arms, said second coupler having at least one first output port (output 1) at which light is coupled from said arms, so that the polarization-dependent phase shift of said at least one total internal reflection mirror causes polarization-dependent coupling of light from said input port to said output port, which clearly, fully meets Applicant’s claimed structural (and method) limitations for independent claims 1 and 13.

	Regarding dependent claims 2 and 14, at least a series (of more than 1 mirror, up to 4 mirrors) in Figs. 2-3 is shown in Azarbar CA ‘546.
	Regarding claims 3 and 15, a series of mirrors can be located in both arms, while at least the TIR mirrors are coupled to optimize the optical path lengths, which meets all structure positively claimed (bends are 90 degrees).
	Regarding claims 4 and 16, the mirrors can be metallic, and meet all function recited (pg. 3, lines 2-5).
	Regarding claim 5, there is no patentable structural features of the metallic mirrors that distinguishes from the mirror structure of Azarbar.  The method of which a mirror is made in claim 5 does not change (“impute”) the structure of claim 1.  
	Regarding claims 7 and 19, the optical path length difference between the two arms is no more than 360 degrees for both polarizations.
	Regarding claims 8 and 20, the device of Azarbar is a 2x2 MZI, which meets all structure of claim 8 and is capable of the resultant function.
	Regarding claim 11, optical waveguides are used to couple the signals in Azarbar, which structurally create a photonic integrated circuit (Figs. 2-3 imply waveguides are used as the arms).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azarbar et al. CA 2 347 546 A1, standing alone.
Regarding independent claims 1 and 13, Azarbar CA 2 347 546 A1 teaches (ABS; Figs. 1a, 2, 3; corresponding text, see pages 2-7; Claims) a device for splitting polarization (and inherent method of using same, for claim 13) as in Figs. 1a, 2, 3, comprising: a first optical coupler (input coupler, Figs. 2-3) having at least one input port which receives an input light beam (input), and at least two output ports at which said light beam is split into at least a first and second arms at a first end of said arms; at least one total internal reflection mirror (Fig. 2 on the upper arm; Fig. 3 on either arm 1 or arm 2, reflectors) coupled to at least said second arm for inducing polarization-dependent phase shifts (pg. 2, line 28 through pg. 3, line 3) to the light beam propagating in said second arm, and a polarization-dependent phase difference (pg. 6, lines 9-21) between said second and said first arm; and a second optical coupler (output coupler, Figs. 2-3) having input ports (the 1st and 2nd waveguide arms are these inputs) coupled to second and opposite ends of said arms, said second coupler having at least one first output port (output 1) at which light is coupled from said arms, so that the polarization-dependent phase shift of said at least one total internal reflection mirror causes polarization-dependent coupling of light from said input port to said output port.
Regarding further dependent claims 6, 9, 10, 12, 17, and 18, Azarbar CA ‘546 does not exactly and expressly teach those features.  However, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use further optical polarization and phase shifting sub-features added to the base “device” or “method”, by having commonly used components (45 degree phase shifts; only one output port and only one polarization out-coupled; added phase modulator; tapering of the waveguide arms to compensate path length; processing of the mirrors by common method steps) integrated into the design that meets the same purpose as the primary reference to Azarbar CA ‘546 (using a TIR mirror to accomplish the polarization dependent phase differences) because Applicant has not disclosed that using such features (of claims 6, 9, 10, 12, 17, and 18) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Azarbar CA ‘546 to perform equally well with these missing features because these claim terms would have been easily integrated and recognized by one having ordinary skill in the art without undue experimentation or burden to realize (as an entire device).  Further, all of the base claim limitations (of claims 1 and 13 (method)) are clearly anticipated by Azarbar.  Therefore, it would have been an obvious matter of common skill and design choice to modify Azarbar to obtain the invention as specified in claims 6, 9, 10, 12, 17, and 18, without any unexpected results.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 6, 9, 10, 12, 17, and 18 are found obvious over Azarbar CA ‘546, standing alone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, B, and N:

-Reference A to Rasras ‘298 is pertinent to integrated photonic circuits with polarization control on two waveguide arms, having input and output couplers, and phase shift properties for TE and TM.
-Reference B to Al-hemyari ‘965 is pertinent to an integrated MZI having a movable phase shifter than is primarily using a prism element.
-Reference N to Shen CN ‘856 is pertinent to an optical polarization modulator using two arms and phase shifting features between input/output couplers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 18, 2022